Case 0:21-cv-60152-RAR Document 1-4 Entered on FLSD Docket 01/22/2021 Page 1of1
IS 44 (Rev, 10/20) FLSD Revised 10/14/2020 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of picadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS DEFENDANTS
ECapital Commercial Financing Corp. Hitachi Capital America Corp. & James Giaimo
(b) County of Residence of First Listed Plaintiff Broward County of Residence of First Listed Defendant Fairfield Co., CT
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (Jf Known)

Christopher D. Cathey Dickinson Wright 350 E. Las Olas #1750 33301 unknown

(d) Check County Where Action Arose: OF MiAML- DADE [1 MONROE BROWARD []PALMBEACH [] MARTIN [] ST. LUCIE CUINDIAN RIVER D1 OKEECHOBEE (HIGHLANDS

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
(For Diversity Cases Only) and One Box for Defendant)
0 1 US. Government o3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol [11 Incorporated or Principal Place M4 4
of Business In This State
OD 2. US. Government m4 Diversity Citizen of Another State o2 [) 2 Incorporated and Principal Place Os O65
Defendant (Indicate Citizenship of Parties in Item ILI) of Business In Another State
Citizen or Subject of a O13 OO 3 Foreign Nation O¢é 6
Foreign Country
IV. NATURE OF SUIT  (izee an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(1110 Insurance PERSONAL INJURY PERSONALINJURY [] 625 Drug Related Seizure [1422 Appeal 28 USC 158 [1 375 False Claims Act
(120 Marine (310 Airplane CL 365 Personal Injury - of Property 21 USC 881 [[]423 Withdrawal 1 376 Qui Tam (31 USC
(130 Miller Act [1315 Airplane Product Product Liability LJ 690 Other 28 USC 157 3729 (a))
1 140 Negotiable Instrument Liability 367 Health Care/ (1 400 State Reapportionment
[4150 Recovery of Overpayment [[] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS (C 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (820 Copyrights 0 430 Banks and Banking
(1151 Medicare Act (330 Federal Employers’ Product Liability [830 Patent ; 1 450 Commerce
(1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal Treat bras Abiaon C1 460 Deportation
rademark
: . 470 Racketeer Influenced and
Student Loans (340 Marine Injury Product oO ee peas Secrets oO Corrupt Organizations
(Excl. Veterans) (1345 Marine Product Liability LABOR SOCIAL SECURITY Oy 8 CST et toon)
(1153 Recovery of Overpayment Liability PERSONAL PROPERTY [] 710 Fair Labor Standards (1861 HIA (1395 ff)
of Veteran’s Benefits (350 Motor Vehicle OO 370 Other Fraud Act (1 862 Black Lung (923) 0 490 Cable/Sat TV
(1 160 Stockholders’ Suits (1355 Motor Vehicle (J 371 Truth in Lending 0 720 Labor/Memt. Relations (] 863 DIWC/DIWW (405(g)) [1 850 Securities/Commodities/
f@] 190 Other Contract Product Liability C1 380 Other Personal CJ 740 Railway Labor Act (1) 864 SSID Title XVI Exchange
(1 195 Contract Product Liability [1] 360 Other Personal Property Damage (751 Family and Medical [865 RSI (405(g)) CJ 890 Other Statutory Actions
8,
(11196 Franchise Injury (1 385 Property Damage Leave Act (1 891 Agricultural Acts
(362 Personal Injury - Product Liability C] 790 Other Labor Litigation C1 893 Environmental Matters
Med. Malpractice (1 791 Empl. Ret: Inc. (1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
C] 210 Land Condemnation (11 440 Other Civil Rights Habeas Corpus: (1870 Taxes (U.S. Plaintiff C1 896 Arbitration
0 220 Foreclosure (441 Voting (1 463 Alien Detainee or Defendant) L 899 Administrative Procedure
i 510 Motions to Vacate 871 IRS—Third Party 26 USC Act/Review or Appeal of
C1 230 Rent Lease & Ejectment [442 ee eee ce Os 609 arty dorm Deseo PP
443 Housin, . ~) 950 Constitutionality of State
C1 240 Torts to Land Accommodations —__ Other: ~ Statutes 7
[J 245 Tort Product Liability (1445 Amer. w/Disabilities- [] 530 General IMMIGRATION
C1 290 All Other Real Property Employment LJ 535 Death Penalty [] 462 Naturalization Application
(1446 Amer. w/Disabilities- [] 540 Mandamus & Other [J 465 Other Immigration
Other 1 550 Civil Rights Actions
(1448 Education (7 555 Prison Condition
560 Civil Detainee —
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) q
iginal é ine Transferred from 6 Multidistrict i ame 3
faces 0? Poon Oo} ee Oo 4 Besnefaied oO another district Litigation oO? Appeal to O18 Multidistrict Ds Remanded from
Court below) Reopened. (specify) Transfer District Judge Litigation Appellate Court
from Magistrate —_ Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case OYES mNO b) Related Cases OYES ONO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 U.S.C. § 1332. Tortious interference with a business relationship, conversion, and injunctive relief.

 

 

LENGTH OF TRIAL via days estimated (for both sides to try entire case)
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION +e : . . : ;
COMPLAINT: Oo UNDER FRCP. 23 DEMAND § injunction CHECK YES only if demanded in complaint:
A /\ JURY DEMAND: OD Yes [Bl No

    
 

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF
DATE ATTORNEY OF RECORD

[-2(-+|

FOR OFFICE USE ONLY : RECEIPT # AMOUNT V/ TFP JUDGE MAG JUDGE

 
